— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Juviler, J.), rendered March 10, 1982, convicting him of bribery in the second degree, upon a jury verdict, and imposing sentence.
Judgment affirmed.
Contrary to the defendant’s claim, the court properly admitted into evidence the tape-recorded conversation between himself and Police Officer Curie. Police Officer Curie’s testimony that the tape recording was a true and accurate record of his conversation with the defendant, and that nothing had been deleted or added to the conversation, provided a sufficient foundation for the admission of the tape into evidence (see, People v McGee, 49 NY2d 48, cert denied sub nom. Waters v New York, 446 US 942; People v Arena, 48 NY2d 944; People v Tayeh, 96 AD2d 1045). Mangano, J. P., Gibbons, Niehoff and Kunzeman, JJ., concur.